Citation Nr: 0728062	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-34 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lung disorder, to include as due to inservice asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  


FINDINGS OF FACT

1.  The veteran's claim to reopen the issue for service 
connection for a lung disorder was denied by the RO in a June 
2003 rating decision.  Although provided notice of this 
decision that same month, the veteran did not perfect an 
appeal thereof.

2.  Evidence associated with the claims file since the 
unappealed June 2003 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a lung disorder.

3.  A current lung disorder was caused or aggravated in part 
by, and cannot be reasonably disassociated from, his 
inservice asbestos exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's June 2003 rating decision, and the veteran's claim for 
service connection for a lung disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  A lung disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.159 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issues involving the 
veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  This is so because 
the Board is taking action favorable to the veteran by 
granting the issues at hand.  As such, this decision poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49, 747 (1992).

On June 25, 2007, the veteran submitted additional evidence 
to the Board which has not been considered by the RO.  
However, given the actions taken below, the Board finds RO 
consideration to be unnecessary.

I.  New and Material Evidence

In June 1995, the veteran filed his initial claim seeking 
service connection for a lung disorder, to include as due to 
inservice asbestos exposure.  In August 1995, the RO issued a 
rating decision denying service connection for a lung 
disorder, noting that the veteran had not provided medical 
evidence of a relationship between the veteran's condition 
and inservice asbestos exposure.  Although provided notice of 
this decision in August 1995, the veteran did not file a 
timely notice of disagreement for that decision, and it 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 
(2006).  In April 2003, the veteran filed a claim to reopen 
his claim for service connection for a lung disorder, to 
include as due to inservice asbestos exposure.  In June 2003, 
the RO issued a rating decision which denied the veteran's 
claim.  The veteran did not appeal this decision and it is 
final.  After receiving additional evidence from the veteran, 
the RO reconsidered its decision, and again denied the 
veteran's claim in an August 2004 rating decision.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The veteran is seeking to reopen his claim for service 
connection for a lung disorder.  He contends that this 
disorder began as a result of inservice asbestos exposure.  
The underlying basis for the RO's June 2003 denial of the 
veteran's claim was that the veteran had not presented new 
and material evidence that his lung disorder was related to 
any inservice asbestos exposure. 

Comparing the evidence received since the RO's June 2003 
decision to the previous evidence of record, the Board finds 
that the additional evidence submitted includes evidence 
which is new and material as to the issue of service 
connection for a lung disorder.  The newly submitted medical 
evidence includes medical nexus opinions that the veteran's 
lung disorder is related to inservice asbestos exposure.  
Specifically, a September 2005 VA treatment record noted that 
the veteran's asbestos exposure very likely contributed in 
some degree to the development of his lung disease, and that 
the status of the veteran's lung disease seemed out of 
proportion to his smoking history.  A May 2007 private 
medical treatment letter stated that the veteran's lung 
disorder suggested that asbestosis was a major factor in the 
cause of his breathing problems.  A June 2007 VA medical 
treatment letter noted that the veteran's symptoms far 
exceeded what would be expected from his smoking history.  
The treatment letter concluded with the opinion that the 
veteran's pulmonary fibrosis is highly likely to be directly 
related to his exposure during his work on Navy ships.

As the additional evidence includes medical evidence of a 
nexus between the veteran's inservice asbestos exposure and 
his current lung disorder, the Board finds that this newly 
received evidence raises the possibility of substantiating 
the veteran's claim for service connection herein.  
Accordingly, new and material evidence has been submitted, 
and the claim for service connection for a lung disorder must 
be reopened.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases will be 
presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR, which contains the same asbestos- 
related information as M21-1, Part VI.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under the DVB Circular 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of M21-1MR is Part IV, Subpart ii, 
Chapter 1, Section H, Topic 29.  It lists some of the major 
occupations involving exposure to asbestos, including mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment.  High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers, and this is significant considering 
that, during the Korean War, United States Navy veterans were 
exposed to chrysotile, amosite, and crocidolite that were 
used extensively in military ship construction.  Furthermore, 
it was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9, see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.

The Board recognizes the probability that asbestos was 
present aboard the ship on which the veteran was stationed 
during service.  However, VA must ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. 
West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 
Fed. Reg. 33422.  With asbestos-related claims, it must be 
determined whether or not military records demonstrate 
evidence of asbestos exposure during service and whether or 
not there was pre-service and/or post-service occupational or 
other asbestos exposure.

In this case, the record shows that the veteran served in the 
United States Navy from approximately January 1953 to January 
1955.  During the course of his career, he served onboard the 
USS HUNT (DD 674), from February 1954 to January 1955.  He 
alleges that during his time onboard ship and during his time 
at the machinist mate school at the Great Lakes Naval Base, 
he was exposed to asbestos.  Specifically, he stated that he 
worked as a machinist mate in the engine room onboard ship, 
and that the pipes that he worked on were wrapped in 2 to 6 
inches of asbestos.  The veteran stated that he was in direct 
contact with asbestos materials used on engines on a daily 
basis for 13 months.  Further, the veteran explained that 
while he was in machinist mate school, he underwent extensive 
training in applying and removing asbestos.  The veteran 
stated that he mixed the asbestos powder and applied it 
directly to the engines, and also used hatchets and other 
tools to remove the asbestos from the engines causing him to 
inhale asbestos dust.  Based on his inservice duties, and a 
review of his service personnel records, the Board concludes 
that the veteran was exposed to asbestos during his active 
duty service.  

The veteran admits to a history of tobacco use.  The veteran 
stated that he began smoking cigarettes 3 months after 
separation from service, and quit approximately 20 years 
thereafter.

The veteran's service medical records are negative for any 
complaints or findings of a lung disorder.  In January 1955, 
the veteran underwent a separation examination.  At that 
time, the veteran's respiratory system was clinically 
evaluated as "normal."

Medical treatment records from January 2002 through February 
2004 revealed diagnoses of chronic obstructive pulmonary 
disorder (COPD), shortness of breath, emphysema, bronchitis, 
chronic respiratory failure, congestive heart failure, and 
pulmonary fibrosis.  A March 2002 Pulmonary Function Report 
indicates that the veteran showed a severe obstructive 
ventilatory defect, significant hyperinflation and air 
trapping in the lungs, increased airway resistance, and 
severely reduced diffusion capacity.  The impression was very 
severe COPD, positive bronchodilator response, hyperinflation 
and air trapping, and anatomic pulmonary emphysema.  A March 
2003 chest x-ray revealed advanced emphysematous changes with 
bullous disease suspected in the apical regions.  The 
impression was that there were findings of advanced 
emphysema.  An April 2003 chest x-ray noted findings of 
chronic parenchymal changes bilaterally in the mid-lung 
fields.  A June 2003 chest x-ray noted emphysematous changes 
of the lungs.

In July 2004, a VA respiratory examination was conducted.  
The report noted that the veteran was on 24-hour oxygen, and 
was chronically confined to a wheelchair.  The VA examiner 
diagnosed severe COPD, chronic respiratory failure, chronic 
congestive heart failure, cor pulmonale, and pulmonary 
fibrosis.  The VA examiner also noted that the veteran had a 
prior history of tobacco use, which had been discontinued 20 
years prior.  The VA examiner opined that the "veteran's 
current respiratory distress would not be at least as likely 
as not related to his possible exposure to asbestos while in 
the service but would be much more likely attributable to 
other known factors, which are evident on review of his 
records along with physical exam at this time including his 
chronic obstructive pulmonary disease with chronic congestive 
heart failure."

A July 2004 chest x-ray noted right upper lobe infiltrate and 
areas of consolidation with associated atelectatic change, 
and mild changes of infiltrate within the right middle lobe 
and possibly within the lingula.

A September 2004 computed tomography (CT) scan of the lungs 
revealed pleural parenchymal scarring in both long apices 
along with bullous changes, some extensive fibrotic changes 
in the right upper lobe, consolidated densities of areas of 
atelectasis or consolidated infiltrate in the right upper 
lobe, several scattered rounded densities in both lungs with 
some small calcifications, and a speculated mass in the left 
lung base.  The impression was extensive emphysematous 
changes throughout the lungs, bilateral apical pleural 
parenchymal scarring, dense consolidated areas of the right 
upper lobe, along with what appeared to be fibrosis.

In May 2004, a CT scan of the chest was performed, which 
revealed bilateral marked distortion of the lung parenchyma 
within the upper lobes, particularly of fibrotic scarring, 
bulla, and emphysematous changes.  The impression was overall 
significant improvement in bilateral lung infiltrates and 
areas of consolidations with one smaller area of persistent 
consolidation in the right upper lobe.


In a September 2004 letter, the veteran's VA treating 
physician opined that "asbestos exposure is very significant 
historically and very likely contributed in some degree to 
the development of [the veteran's] lung disease.  It is known 
that this risk is compounded by the exposure to smoking which 
came later for [the veteran].  [The veteran has] significant 
lung disease that seems to me to be out of proportion to 
[his] smoking history of 1/2 to 1 packs per day for twenty 
years."

An October 2005 x-ray of the chest showed chronic pleural 
thickening, retraction, fibrosis, and that the lung fields 
were hyperaerated.  Also in October 2005, a positron emission 
tomography (PET) with CT scan was performed, which revealed 
that two pulmonary nodules had an intense increase in 
metabolic activity and were highly suspicious for either 
metastatic lesions or a lung primary with metastatic disease.  
There were also several focal areas of mild increase in 
metabolic activity in both lungs, nonspecific in etiology.  

A chest x-ray, performed in August 2006, revealed an 
impression of old granulomatous disease, interval resolution 
of the right upper lobe infiltrate, and left retrocardiac 
opacity which may represent possible developing infiltrate 
versus atelectatic change versus scarring.  A November 2006 
chest x-ray revealed numerous bilateral calcified granuloma 
and biapical parenchymal scarring.

A PET scan was performed in May 2007, which revealed an 
impression of an intensely metabolically active nodule in the 
right lung.  A CT scan of the chest was also performed in May 
2007, which revealed a new nodule posteriorly in the right 
lung, and central lobar emphysema.

In a May 2007 treatment letter, the veteran's treating 
pulmonologist stated that "[a]lthough he suffers from COPD, 
chronic bronchitis and emphysema he also has pulmonary 
fibrosis and calcifications in his lungs suggesting that 
asbestosis is also a major factor in the cause of his 
breathing problems.  This is due to the fact that [the 
veteran] has had significant exposure during his work on Navy 
ships."

In a June 2007 treatment letter, the veteran's VA treating 
physician stated that the veteran's history of tobacco use 
was one pack per day for 25 years, and that the veteran quit 
smoking 20 years ago.  The VA physician opined that the 
veteran's "symptoms far exceed what would be expected from 
this smoking history."  She noted that she agreed with the 
treating pulmonologist's opinion that the veteran's 
"pulmonary fibrosis is highly likely to be directly related 
to [his] exposure during [his] work on Navy ships."

Presently, the veteran has been diagnosed with multiple lung 
disorders, including COPD, bronchitis, emphysema, chronic 
respiratory failure and pulmonary fibrosis.  Treatment for a 
chronic lung disorder is not indicated in the veteran's 
service medical records, or for many years thereafter.  
Nonetheless, there is medical evidence attributing his 
current lung disorder, at least in part, to his inservice 
asbestos exposure.  

On review of the record, and with full consideration of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that the veteran's current lung disorder cannot be 
reasonably dissociated from his inservice exposure to 
asbestos.  While 25 years of smoking cigarettes is also shown 
to cause impairment to the veteran, this is apparently 
implicated in the veteran's respiratory problems.  
Accordingly, the veteran's lung disorder may be considered to 
have been incurred or aggravated in active service, 
warranting service connection. 


ORDER

Service connection for a lung disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


